Pursuant to defendant’s PETITION FOR EXTRAORDINARY RELIEF, dated February 8, 1980, and after consideration of the representations of counsel, on February 8, 1980, based upon the oral agreement of counsel, I orally amend the Order of the Chittenden Superior Court, dated February 7, 1980, as follows:
Pending completion of the hearing and the issuance of a Temporary Order in this cause, and without prejudice to the rights of either party, defendant shall vacate the residential premises and plaintiff shall have custody of the minor children.

Plaintiff shall pay to the defendant the sum of Fifty Dollars ($50.00) per day until Februa/ry 15, Í980, the date scheduled for reconvening of the temporary hearing.

Hill, J.